   Case 18-10267             Doc 41    Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                        Document     Page 1 of 25



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    (Asheville Division)

In re:                                           )         Chapter 11
                                                 )
GEORGE B. HYLER, JR.                             )         Case No. 18-10267
                                                 )
                             Debtor.             )

                                       PLAN OF REORGANIZATION

       Debtor George B. Hyler, Jr. submits this Plan of Reorganization pursuant to section 1121(a)
under Title 11 of the United States Code, 11 U.S.C. § 101 et seq.

                                              ARTICLE I
                                             DEFINITIONS

        As used in this chapter 11 plan, the following terms shall have the respective meanings
specified below:

        1.1 Administrative Claim. Any cost or expense of administration of the Chapter 11 Case
(a) required to be asserted by filing an application with the Bankruptcy Court on or before the
Administrative Bar Date, or (b) Allowed under section 503(b) of the Bankruptcy Code, except to
the extent the holder of such Claim agrees to be treated differently. Administrative Claims
include, but are not limited to, (i) any actual and necessary expenses of preserving either Estate
incurred during the Chapter 11 Case, (ii) any actual and necessary expenses of operating the
Debtor’s business incurred during the Chapter 11 Case, (iii) any indebtedness or obligations
incurred or assumed by the Debtor in connection with the conduct of his business as debtor in
possession, or for the acquisition or lease of property by, or for the rendition of services to, the
Debtor as debtor in possession, (iv) obligations pursuant to executory contracts assumed by the
Debtor pursuant to an order of the Bankruptcy Court, (v) all Claims as provided by § 507(b) of
the Bankruptcy Code, (vi) all allowances of compensation or reimbursement of expenses to the
extent allowed by the Bankruptcy Court, (vii) any Allowed Contingent Claims which are granted
administrative priority status by Final Order of the Bankruptcy Court, (viii) all fees payable and
unpaid under section 1930 of Title 28, United States Code, and (ix) any fees or charges assessed
against the Estate under chapter 123 of Title 28, United States Code.

        1.2 Administrative Claims Bar Date. The date thirty (30) days after the Effective Date or
such other date(s), if any, as determined by order of the Bankruptcy Court, by which all requests
for allowance of Administrative Claims must be filed with the Bankruptcy Court. The
Administrative Claims Bar Date shall not apply to fees and expenses of Professionals incurred
after the Confirmation Date.

      1.3 Airport Road Property. 7.57+/- acres on Airport Road in Asheville, North Carolina
owned by the Debtor on the Petition Date. The Airport Road Property is shown as Lot 3 on the



                                                     1
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                       Document     Page 2 of 25



Recombination Plat prepared by Ed Holmes & Associates, Land Surveyors, PA, dated February
1, 2012 and recorded in Plat Book 163, Page 24, Records of Buncombe County, North Carolina.

        1.4 Aldi Property. 2.23+/- acres owned by the Debtor on the Petition Date that adjoins
the Airport Road Property at 330 Airport Road in Asheville, North Carolina. The Aldi Property
is leased to Aldi (N.C.), LLC. The Aldi Property is shown as Lot 2 on the Recombination Plat
prepared by Ed Holmes & Associates, Land Surveyors, PA, dated February 1, 2012 and recorded
in Plat Book 163, Page 24, Records of Buncombe County, North Carolina.

        1.5 Allowed Administrative Claim. All or that portion of any Administrative Claim that
is or has become an Allowed Claim.

        1.6 Allowed Claim. Any Claim against the Debtor (i) proof of which was filed on or
before the date designated by the Bankruptcy Court as the last date for filing proofs of claims
against the Debtor or, if no proof of claim is filed, which has been or hereafter is listed by the
Debtor in his Schedules, as liquidated in amount and not disputed or contingent and, in either
case, a Claim as to which no objection to the allowance thereof has been interposed within the
applicable period of limitation fixed by this Plan, the Bankruptcy Code, the Bankruptcy Rules, or
the Bankruptcy Court, or (ii) in favor of any Person arising from a judgment against such Person
in any Avoidance Action (if the effect of such judgment gives such Person an Allowed General
Unsecured Claim). A Disputed Claim shall be an Allowed Claim if, and only to the extent that, a
Final Order has been entered allowing such Disputed Claim. The term “Allowed,” when used to
modify a reference in this Plan to any Claim or class of Claims, shall mean a Claim (or any
Claim in any such class) that is allowed (e.g., an Allowed Secured Claim is a Claim that has been
Allowed to the extent of the value of any interest in property of the Estate securing such Claim),
as determined by the Bankruptcy Court pursuant to § 506(a) of the Bankruptcy Code. Unless
otherwise specified in this Plan or in the Final Order of the Bankruptcy Court allowing such
Claim, “Allowed Claim” shall not include interest on the amount of such Claim from and after
the Petition Date.

        1.7 Assumed Agreement. Unexpired leases and other executory contracts of the Debtor
that are being assumed pursuant to the Plan, if any.

       1.8 Avoidance Action. Any and all actions which a trustee, debtor in possession, or other
appropriate party in interest may assert on behalf of the Estate under the Bankruptcy Code,
including actions pursuant to sections 542, 543, 544, 545, 546, 547, 548, 549, 550, and/or 551 of
the Bankruptcy Code.

       1.9 Avoidance Action Claims. Claims asserted by parties pursuant to sections 502(d)
and/or 502(h) of the Bankruptcy Code in connection with any Avoidance Action(s) brought by
the Debtor against such parties.

       1.10 Ballot. The document used in voting on the Plan that must be executed and
delivered by holders of Claims entitled to vote on the Plan.

      1.11 Bankruptcy Administrator. The United States Bankruptcy Administrator for the
Western District of North Carolina.



                                                  2
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                       Document     Page 3 of 25



         1.12     Bankruptcy Code. The United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

       1.13 Bankruptcy Court. The United States Bankruptcy Court for the Western District
of North Carolina, having jurisdiction over the Chapter 11 Case.

        1.14 Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure and the local
rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

     1.15 Business Day. Any day other than a Saturday, Sunday, or other day on which
commercial banks in the State of North Carolina are authorized or required by law to close.

        1.16 Cash. Cash and readily marketable securities or instruments including, without
limitation, readily marketable direct obligations of the United States of America or agencies or
instrumentalities thereof, time certificates of deposit issued by any bank, and commercial paper.

      1.17 Chapter 11 Case. The Debtor’s bankruptcy case under Chapter 11 of the
Bankruptcy Code, which is pending before the Bankruptcy Court (Case No. 18-10267).

        1.18 Claim. Any right to payment from the Estate, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured, and arising at any time before the Effective
Date or relating to any event that occurred before the Effective Date; or any right to an equitable
remedy for breach of performance if such breach gives rise to a right of payment from the Estate,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured, and arising at any time before
the Effective Date or relating to any event that occurred before the Effective Date.

        1.19 Class. Means a classification of Allowed Claims for the purposes of treatment and
distributions under this Plan.

      1.20 Confirmation Date. The date upon which the Bankruptcy Court enters the
Confirmation Order confirming this Plan.

       1.21 Confirmation Hearing. The hearing before the Bankruptcy Court to consider
confirmation of this Plan.

        1.22 Confirmation Order. An order of the Bankruptcy Court, in form and substance
satisfactory to the Debtor, confirming this Plan in accordance with the provisions of Chapter 11
of the Bankruptcy Code.

      1.23 Contingent Claim. A Claim that is either contingent or unliquidated on or
immediately before the Confirmation Date.

         1.24     Creditor. Any Person that holds a Claim against the Estate.

         1.25     Debtor. George B. Hyler, Jr.




                                                  3
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                       Document     Page 4 of 25



       1.26 Disclosure Statement. The disclosure statement filed with the Bankruptcy Court
with respect to this Plan, pursuant to section 1125 of the Bankruptcy Code, either in its present
form or as it may be altered, amended, or modified from time to time.

        1.27 Disputed Claim. A Claim which is the subject of a timely objection interposed by
the Debtor, if at that time such objection remains unresolved; provided, however, that the
Bankruptcy Court may determine the amount of a Disputed Claim for purposes of allowance
pursuant to section 502(c) of the Bankruptcy Code; provided, further, that the Debtor, in his sole
discretion, may elect to treat the portion of a Disputed Claim, if any, that is not in dispute as an
Allowed Claim, with the disputed portion remaining a Disputed Claim.

       1.28 Disputed Claims Reserve. The reserve account established by the Reorganized
Debtor pursuant to Article 8 of this Plan from which all cash distributions under the Plan shall be
made with respect to all Disputed Claims.

       1.29 Distribution Reserve. The reserve accounts established by the Reorganized
Debtor pursuant to Article 6 of this Plan from which all cash distribution under the Plan shall be
made with respect to all Allowed Claims.

        1.30 Effective Date. The Business Day on which all of the conditions set forth in
Article 10 of this Plan shall have been satisfied or waived.

        1.31 Estate. The bankruptcy estate of the Debtor. All property of the Estate shall be
vested in the Reorganized Debtor upon the occurrence of the Effective Date of the Plan.

        1.32 Final Order. An order that is no longer subject to appeal, certiorari proceeding or
other proceeding for review or rehearing, and as to which no appeal, certiorari proceeding, or
other proceeding for review or rehearing shall then be pending.

       1.33 General Unsecured Claim. Any Unsecured Claim, other than an Administrative
Claim, a Priority Tax Claim, a Priority Non-Tax Claim, an Unsecured Convenience Claim, or an
Allowed Unsecured Deficiency Claim. General Unsecured Claims include any Claim in favor of
any Person arising from a judgment against such Person in any Avoidance Action (if the effect of
such judgment gives such Person an Allowed General Unsecured Claim).

         1.34     HomeTrust. HomeTrust Bank

         1.35     HomeTrust Claims. Claims 1-1 and 2-2 filed on the Court’s Claims registry.

      1.36 HomeTrust Collateral. Real property alleged to secure the HomeTrust Claims,
which are the Orange Street Property, the Airport Road Property, the Aldi Property, and the
Rockwood Road Property.

       1.37 Orange Street Property. Real property owned by the Debtor on the Petition Date
located at 38 Orange Street in Asheville, North Carolina. The Orange Street Property consists of
4,574 sq./ft. of professional office space which is leased to the Debtor’s law firm and others.
The Orange Street Property is identified in Deed Book 2398, page 866 of the Buncombe County
Public Registry.


                                                  4
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43     Desc Main
                                       Document     Page 5 of 25



       1.38 Other Priority Claims. Any Claim to the extent entitled to priority in payment
under sections 507(a)(2) through 507(a)(7) of the Bankruptcy Code.

        1.39 Person. An individual, a corporation, a company, a partnership, an association, a
joint stock company, a joint venture, an estate, a trust, an unincorporated organization, or a
government, governmental unit or any subdivision thereof or any other entity.

         1.40     Petition Date. June 25, 2018.

       1.41 Plan. This Chapter 11 Plan or, as it may be from time to time modified, amended
or supplemented, together with any exhibits thereto.

        1.42 Priority Non-Tax Claim. Any Claim arising prior to the Petition Date entitled to
priority in payment under Sections 507(a)(1)-(a)(7) of the Bankruptcy Code.

        1.43 Priority Tax Claim. Any Claim arising prior to the Petition Date entitled to
priority in payment under section 507(a)(8) of the Bankruptcy Code.

        1.44 Pro Rata Share. As of any certain date, with respect to any Allowed Claim in any
Class, the proportionate share that such Allowed Claim bears to the aggregate amount of all
Claims, including Disputed Claims, in such Class.

       1.45 Professional.       Any attorney, accountant, appraiser, auctioneer, or other
professional person retained and employed by the Estate in the Chapter 11 Case in accordance
with sections 327 and/or 328 of the Bankruptcy Code.

       1.46 Rejected Agreement. Each unexpired lease or other executory contract of the
Debtor, which (i) is not an Assumed Agreement, (ii) has not been expressly assumed or rejected
by order of the Bankruptcy Court prior to the Confirmation Date, or (iii) is not the subject of a
pending motion to assume on the Effective Date.

        1.47 Reorganized Debtor. The Debtor, as reorganized and re-vested with all of the
assets of the Estate pursuant to this Plan.

       1.48 Rockwood Road Property. 2.55+/- acres on Rockwood Road in Asheville, North
Carolina owned by the Debtor on the Petition Date. The Rockwood Road Property is identified
in Deed Book 3700, page 310 of the Buncombe County Public Registry.

       1.49 Schedules. The Schedules of Assets and Liabilities, and any amendments thereto,
filed by the Debtor with the Bankruptcy Court in accordance with section 521(l) of the
Bankruptcy Code.

        1.50 Secured Claim. A Claim to the extent of the value, of any interest in property of
the Estate securing such Claim, as determined pursuant to section 506(a) or 1111(b) of the
Bankruptcy Code. To the extent that the value of such interest is less than the amount of the
Claim which has the benefit of such security, such Claim is an Unsecured Deficiency Claim
unless, in any such case, the class of which such Claim is a part makes a valid and timely




                                                  5
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                       Document     Page 6 of 25



election under section 1111(b) of the Bankruptcy Code to have such Claim treated as a Secured
Claim to the extent allowed.

       1.51 Schultz. Robert D. and Janet Schultz, the holders of a certain purchase money
Deed of Trust secured by the Airport Road and Aldi Properties, recorded on December 30, 2007
in Book 4495, Page 632, Records of Buncombe County, North Carolina, as partially released on
August 16, 2012 as shown on the Partial Deed of Release, recorded on August 20, 2012 recorded
in Book 5010, page 1288, Records of Buncombe County, North Carolina.

        1.52 Taxes. All income, franchise, excise, sales, use, employment, withholding,
property, payroll, and other taxes, assessments, and governmental charges, together with any
interest, penalties, additions to tax, fines, and similar amounts relating thereto, imposed or
collected by any federal, state, local, or foreign governmental authority.

         1.53     TruPoint. TruPoint Bank.

        1.54 Unsecured Claim. A Claim not secured by a charge against or interest in property
in which the Estate has an interest, including any Unsecured Deficiency Claim, and any Claim
arising at any time under Bankruptcy Rule 3002(c)(3).

       1.55 Unsecured Convenience Claim. A General Unsecured Claim in the amount of
$250 or less.

        1.56 Unsecured Deficiency Claim. A Claim by a Creditor arising out of the same
transaction as a Secured Claim to the extent that the value, as determined by the Bankruptcy
Court pursuant to section 506(a) of the Bankruptcy Code or by stipulation, of such Creditor's
interest in property of the Estate securing such Claim is less than the amount of the Claim which
has the benefit of such security as provided by section 506(a) of the Bankruptcy Code.

        1.57 Voting Deadline. The date set in an order of the Bankruptcy Court as the deadline
for the return of Ballots accepting or rejecting the Plan.

         1.58 Other Definitions. Unless the context otherwise requires, any capitalized term
used and not defined herein or elsewhere in this Plan but that is defined in the Bankruptcy Code
or Bankruptcy Rules shall have the meaning set forth therein. Wherever from the context it
appears appropriate, each term stated in either of the singular or the plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. The words “herein,” “hereof,” “hereto,”
“hereunder,” and others of similar inference refer to this Plan as a whole and not to any particular
article, section, subsection, or clause contained in this Plan. The word “including” shall mean
“including without limitation.”




                                                  6
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                       Document     Page 7 of 25



                                  ARTICLE 2
              PROVISIONS FOR PAYMENT OF ALLOWED ADMINISTRATIVE
              CLAIMS; ADMINISTRATIVE CLAIMS BAR DATE; PROVISIONS
                 FOR PAYMENT OF ALLOWED PRIORITY TAX CLAIMS

       2.1 Administrative Claims and Priority Tax Claims are Not Classified in this Plan.
Administrative Claims and Priority Tax Claims are not classified and are not entitled to vote to
accept or reject the Plan. The treatment of and consideration to be received by holders of
Allowed Administrative Claims and Allowed Priority Tax Claims pursuant to this Article 2 of
the Plan shall be in full and complete satisfaction, settlement, release, and discharge of such
Claims. The Debtor’s obligations in respect of such Allowed Administrative and Priority Tax
Claims shall be satisfied in accordance with the terms of this Plan.

        2.2 Administrative Claims Bar Date. Unless otherwise ordered by the Bankruptcy
Court, requests for payment of Administrative Claims, including applications for final allowance
of compensation and reimbursement of expenses of Professionals incurred before the
Confirmation Date, must be filed and served on the Debtor and the Bankruptcy Administrator no
later than 30 days after the Effective Date. Any Person required to file and serve a request for
payment of an Administrative Claim and who fails to timely file and serve such request, shall be
forever barred, estopped, and enjoined from asserting such Claim or participating in distributions
under the Plan on account thereof. However, the Administrative Claims Bar Date shall not apply
to fees and expenses of Professionals incurred after the Effective Date.

         2.3 Treatment of Administrative Claims. Except to the extent the holder of an Allowed
Administrative Claim agrees otherwise, each holder of an Allowed Administrative Claim shall
be paid, in respect of such Allowed Claim, the full amount thereof in Cash (or such other form as
is agreed upon by any holder of an Allowed Administrative Claim) as soon as practicable after
the later of (a) the Effective Date and (b) the date on which such Claim becomes an Allowed
Claim, except that Allowed Administrative Claims arising in the ordinary course of business
shall, if due at a later date pursuant to its terms, be paid when otherwise due. Furthermore, all
fees payable pursuant to Section 1930 of title 28 of the United States Code shall be paid pursuant
to § 11.1 of the Plan.

        2.4 Treatment of Priority Tax Claims. Each holder of an Allowed Priority Tax Claim
shall be paid the Allowed Amount of its Allowed Priority Tax Claim, at the option of the
Reorganized Debtor: (a) in full, in Cash, on the Effective Date or as soon as practicable
thereafter; (b) upon such other terms as may be mutually agreed upon between such holder of an
Allowed Priority Tax Claim and the Reorganized Debtor; or (c) in four Cash payments
commencing on or before June 1, 2019 and continuing in three additional, annual installments
thereafter on or before May 31st of years 2020-2021, respectively, in an aggregate amount equal
to such Allowed Priority Tax Claim (less any payments made by the Debtor with respect thereto
during the Chapter 11 Case) together with interest at such rate as required by Section 511 of the
Bankruptcy Code or otherwise as required by Section l129(a)(9)(C) or (D) of the Bankruptcy
Code.




                                                  7
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                       Document     Page 8 of 25



                                          ARTICLE 3
                                CLASSIFICATION AND TREATMENT
                                   OF CLAIMS AND INTERESTS

         3.1          Class 1: Secured Tax Claims

                      3.1.1    Classification

         Class 1 consists of all Allowed Secured Tax Claims.

                      3.1.2 Treatment

        Each holder of an Allowed Secured Tax Claim, shall be paid the Allowed Amount of its
Allowed Secured Tax Claim, at the option of the Reorganized Debtor: (a) in full, in Cash, on the
Effective Date or as soon as practicable thereafter; (b) upon such other terms as may be mutually
agreed upon between such holder of an Allowed Secured Claim and the Reorganized Debtor; or
(c) in four Cash payments commencing on or before June 1, 2019 and continuing in three
additional, annual installments thereafter on or before May 31st of years 2020-2022,
respectively, in an aggregate amount equal to such Allowed Secured Tax Claim (less any
payments made by the Debtor with respect thereto during the Chapter 11 Case) together with
interest at such rate as required by Section 511 of the Bankruptcy Code or otherwise as required
by Section l129(a)(9)(C) or (D) of the Bankruptcy Code. Each holder of an Allowed Secured
Tax claim shall retain its existing liens, privileges and encumbrances, which shall retain the same
validity, priority and extent that existed on the Petition Date.

                      3.1.3    Impairment and Voting

        Class 1 is impaired by the Plan. The holders of Class 1 Claims are entitled to vote to
accept or reject the Plan. For purposes of voting, each holder of an Allowed Secured Tax Claim
shall be considered to be the sole member of a separate Class.

         3.2          Class 2: First Secured Claim of TruPoint (secured by Debtor’s home)

                      3.2.1    Classification

         Class 2 consists of the first Allowed Secured Claim of TruPoint.

                      3.2.2 Treatment

        This Claim shall be treated as a secured obligation of the Reorganized Debtor upon the
same terms and conditions as set forth in the Debtor’s pre-petition loan agreement with TruPoint.
TruPoint shall retain its lien with the priority thereof, as it existed on the Petition Date pursuant
to §1129(b)(2)(A)(i)(I) of the Bankruptcy Code until its Allowed Class 2 Claim is satisfied as set
forth herein.




                                                   8
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43         Desc Main
                                       Document     Page 9 of 25



                      3.2.3     Impairment and Voting

       Class 2 is unimpaired by the Plan. The holder of the Class 2 Claim is not entitled to vote
to accept or reject the Plan.

      3.3             Class 3: Second Secured Claim of TruPoint (secured by Debtor’s 2014 GMC
   Yukon)

                      3.3.1     Classification

         Class 3 consists of the second Allowed Secured Claim of TruPoint.

                      3.3.2     Treatment

         This Claim shall be treated as a secured obligation of the Reorganized Debtor in the
amount of $14,843.32, less any payments made by the Debtor to TruPoint with respect to such
Claim during the Chapter 11 Case. Payments on account of TruPoint’s second Allowed Secured
Claim shall begin in the first full calendar month following the Effective Date and shall be made
in equal monthly installments of principal and interest, with interest at 5.279% per annum, over
60 months with no prepayment penalty. TruPoint shall retain its lien with the priority thereof, as
it existed on the Petition Date pursuant to §1129(b)(2)(A)(i)(I) of the Bankruptcy Code until its
Allowed Class 3 Claim is satisfied as set forth herein.

                      3.3.3    Impairment and Voting

       Class 3 is impaired by the Plan. The holder of the Class 3 Claim is entitled to vote to
accept or reject the Plan.

         3.4          Class 4: Secured Claim of Schultz

                      3.4.1    Classification

         Class 4 consists of the second Allowed Secured Claim of Schultz.

                      3.4.2    Treatment

      Upon confirmation, the lien held by Schultz on the Airport Road Property shall be
deemed released pursuant to separate order of the Court.

        The Allowed Secured Claim of Schultz shall be treated as a secured obligation of the
Reorganized Debtor in the amount of $200,000, which shall be paid on or before December 31,
2020 or as otherwise agreed by Schultz and the Reorganized Debtor. Schultz shall retain their
lien with the priority thereof, as it existed on the Petition Date pursuant to §1129(b)(2)(A)(i)(I) of
the Bankruptcy Code as to the Aldi Property until their Allowed Class 4 Claim is satisfied as set
forth in the Plan. Upon the Effective Date, the lien held by Schultz on the Airport Road Property
shall be deemed released. Once the Allowed Secured Claim of Schultz is satisfied, the lien held



                                                   9
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                      Document      Page 10 of 25



by Schultz on the Aldi Property shall also be deemed released. The Reorganized Debtor may
seek such orders from the Bankruptcy Court as are necessary following occurrence of the
Effective Date to effectuate the releases set forth in section 3.4.2 of the Plan.

                      3.4.3    Impairment and Voting

       Class 4 is impaired by the Plan. The holder of the Class 4 Claim is entitled to vote to
accept or reject the Plan.

         3.5      Class 5: Secured Claim of HomeTrust

                     3.5.1     Classification

         Class 5 consists of the Allowed Secured Claim of HomeTrust.

                     3.5.2      Treatment

       This Claim shall be treated as a secured obligation of the Reorganized Debtor in an
amount: (i) up to the value of the collateral securing the Claim as determined by the Bankruptcy
Court pursuant to section 506 of the Bankruptcy Code, or (ii) as otherwise agreed upon by the
Debtor and HomeTrust, less any payments made by the Debtor to HomeTrust during the Chapter
11 Case.

        Within 14 days after the Confirmation Date, the Airport Road Property and the
Rockwood Road Property shall be surrendered to HomeTrust by the Reorganized Debtor in
partial satisfaction of the Allowed Class 5 Claim in an amount as determined pursuant to the
Debtor’s Motion for Valuation of Real Property. After a credit for the partial surrender of the
HomeTrust Collateral, the remaining Allowed Secured Claim of HomeTrust shall be paid in
equal monthly installments of principal and interest, with interest at 6% per annum. Said
payments shall begin in the first full calendar month following the Effective Date and continue
for 240 months with no prepayment penalty.

       HomeTrust shall retain its lien with the priority thereof, as it existed on the Petition Date
pursuant to §1129(b)(2)(A)(i)(I) of the Bankruptcy Code on the Orange Street Property and the
Aldi Property until its Allowed Class 5 Claim is satisfied as set forth herein.

                     3.5.3     Impairment and Voting

       Class 5 is impaired by the Plan. The holder of the Class 5 Claim is entitled to vote to
accept or reject the Plan.




                                                  10
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                      Document      Page 11 of 25



         3.6      Class 6: Unsecured Convenience Claims

                     3.6.1     Classification

       Class 6 consists of all Allowed General Unsecured Claims in amounts of $250 or less
each. Any creditor holding an allowed Claim may opt into Class 6.

                     3.6.2      Treatment

        Holders of Allowed Class 6 Claims will be paid the full amount of their Allowed
Unsecured Claims as of the Petition Date, not to exceed $250 each, in a single distribution within
thirty days following the Effective Date of the Plan in full satisfaction of such Claim.

                     3.6.3     Impairment and Voting

       Class 6 is impaired by the Plan. The holder of the Class 6 Claim is entitled to vote to
accept or reject the Plan.

         3.7      Class 7: General Unsecured Claims

                     3.7.1     Classification

      Class 7 consists of all Allowed General Unsecured Claims, including any Allowed
Unsecured Claims not otherwise classified in this Plan.

                     3.7.2      Treatment

         These Claims shall be treated as unsecured obligations of the Reorganized Debtor. If
not sooner paid, each holder of an Allowed Unsecured Claim shall be paid in three equal, annual
installments of principal and interest, with interest at 3.25% per annum. The first said payment
will be made within the first full calendar month following the Effective Date with the following
two annual payments occurring on or before the first and second anniversary of the Effective
Date.

                      3.7.3     Impairment and Voting

       Class 7 is impaired by the Plan. The holder of the Class 7 Claim is entitled to vote to
accept or reject the Plan.

                                         ARTICLE 4
                             ACCEPTANCE OR REJECTION OF THE PLAN

       4.1       Impaired Classes Vote. Each holder of a Claim or Interest in an impaired
Class receiving or retaining anything under this Plan is entitled to vote to accept or reject this
Plan to the extent and in the manner provided in the Plan, the Bankruptcy Code and the
Bankruptcy Rules, or in any voting procedures order.



                                                   11
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                      Document      Page 12 of 25



       4.2       Acceptance by Impaired Classes of Claims. Acceptance of this Plan by any
Impaired Class entitled to vote shall be determined in accordance with the Bankruptcy Code, the
Bankruptcy Rules, and any voting procedures order entered by the Bankruptcy Court.

       4.3        Designation of Classes Entitled to Vote. Classes 1 and 3-7 are impaired, and
the holders of Claims and Interests in those Classes are entitled to vote on the Plan.

        4.4       Nonconsensual Confirmation. With respect to any Impaired Class, including
any Class of Claims or Interests created pursuant to amendments or modifications to this Plan,
that does not accept the Plan, the Debtor will request that the Bankruptcy Court confirm this Plan
by “cramdown” under Section 1129(b) of the Bankruptcy Code with respect to any such non-
accepting Class or Classes at the Confirmation Hearing, and the filing of this Plan shall
constitute a motion for such relief.

                                   ARTICLE 5
                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        5.1       Assumption; Exceptions Thereto. Each executory contract or unexpired lease
of the Debtor that has not expired by its own terms before the Effective Date or previously been
assumed or rejected by the Debtor in Possession pursuant to an order of the Bankruptcy Court,
shall be assumed as of the Effective Date pursuant to Sections 365 and 1123 of the Bankruptcy
Code, except for any executory contract or unexpired lease (i) that is listed on a “Schedule of
Executory Contracts and Unexpired Leases to be Rejected” (to be Filed on or before the day that
is seven (7) days prior to the Confirmation Hearing), (ii) that has been previously rejected by the
Debtor pursuant to an order of the Bankruptcy Court, (iii) as to which a motion for rejection of
such executory contract or unexpired lease is filed prior to the Effective Date, or (iv) added to the
“Schedule of Executory Contracts and Unexpired Leases to be Rejected” prior to the Effective
Date. Nothing in the Plan, any Exhibit to the Plan, or any document executed or delivered in
connection with the Plan or any such Exhibit creates any obligation or liability on the part of the
Debtor or the Reorganized Debtor, or any other Person or entity that is not currently liable for
such obligation, with respect to any executory contract or unexpired lease except as may
otherwise be provided in the Plan.

        Any executory contract or unexpired lease assumed pursuant to the Plan shall be and
hereby is assumed by the Reorganized Debtor as of the Effective Date and shall be fully
enforceable by the Reorganized Debtor in accordance with its terms, and shall include all written
modifications, amendments, supplements of said executory contract or unexpired lease and, as
with respect to executory contracts or unexpired leases that relate to real property, shall include
all written agreements and leases appurtenant to the premises, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, powers, uses, reciprocal
easements, and any other interests in real property or rights in rem related to such premises.

       The Debtor reserves the right at any time before the Effective Date to amend               the
“Schedule of Executory Contracts and Unexpired Leases to be Rejected” to: (a) delete             any
executory contract or unexpired lease listed on the “Schedule of Executory Contracts             and
Unexpired Leases to be Rejected,” thus providing for its assumption under the Plan, or (b)       add



                                                  12
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                      Document      Page 13 of 25



any executory contract or unexpired lease to the “Schedule of Executory Contracts and
Unexpired Leases to be Rejected,” thus providing for its rejection under the Plan. The Debtor
shall provide notice of any such amendment of the “Schedule of Executory Contracts and
Unexpired Leases to be Rejected” to the other party or parties to the affected executory contract
and/or unexpired lease, and to the Office of the Bankruptcy Administrator.

        5.2        Cure Payments, Compensation for Pecuniary Loss, and Adequate
Assurance. All payments, including any and all cure payments, adequate assurance or
compensation for actual pecuniary loss, required to be paid or provided for by §§ 365(b)(1)(A)-
(C) of the Bankruptcy Code (the “Cure Payments”) for any executory contract or unexpired lease
that is being assumed under the Plan, unless disputed by the Debtor, shall be made by the
Reorganized Debtor on the Effective Date. The Debtor hereby gives notice that there are no
Cure Payments due with respect to any executory contracts and unexpired leases to be
assumed under the Plan. Any non-debtor party to any executory contract or unexpired
lease to be assumed under the Plan that objects to assumption of the executory contract or
unexpired lease or believes that a Cure Payment is due in connection with such assumption
must file a written objection to the assumption of such executory contract or unexpired
lease with no Cure Payment and state in the written objection the grounds for such
objection and specifically set forth the amount of any request for a Cure Payment by the
deadline established by the Bankruptcy Court for filing objections to confirmation of the
Plan. Unless the non-debtor party to any executory contract or unexpired lease to be assumed
files and serves on the Debtor and his counsel an objection to assumption of such executory
contract or unexpired lease for any reason, or asserting that a Cure Payment is required or owed
in connection with such assumption, by the deadline established by the Bankruptcy Court for
filing objections to confirmation of the Plan, then the executory contracts and unexpired leases
shall be assumed, and any default then existing in the executory contract and/or unexpired lease
shall be deemed cured as of the Effective Date, and there shall be no other cure obligation or
Cure Payment due or owed by anyone, including the Debtor and the Reorganized Debtor, in
connection with such assumption. Any Claims for Cure Payments not Filed as part of a written
objection to the proposed assumption within such time period will be forever barred from
assertion against the Debtor, his Estate, the Reorganized Debtor, and his assets, and the holders
of any such Claims are barred from recovering any distributions under the Plan on account
thereof. In the event of an objection to the assumption of executory contracts or unexpired leases
regarding the amount of any Cure Payment, or the ability of the Reorganized Debtor to provide
adequate assurance of future performance or any other matter pertaining to assumption, (a) the
Bankruptcy Court will hear and determine such dispute at the Confirmation Hearing, and (b) in
the discretion of the Debtor, the Debtor (i) may assume such disputed executory contract or
unexpired lease by curing any default or providing adequate assurance in the manner determined
by the Bankruptcy Court, or (ii) the Debtor may reject such executory contract or unexpired lease
as of the Effective Date. The Reorganized Debtor shall make any Cure Payment on the later of
the Effective Date or the date such Cure Payment is due pursuant to a Final Order, provided,
however, that the Reorganized Debtor shall have ten (10) Business Days after any order
determining the amount of a disputed Cure Payment becomes a Final Order in which to amend
the “Schedule of Executory Contracts and Unexpired Leases to be Rejected” to provide for the
rejection of such executory contract or unexpired lease and, in such an event, such executory
contract or unexpired lease shall be deemed rejected as of the Effective Date.



                                                  13
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                      Document      Page 14 of 25




            5.3     Effect of Confirmation Order on Executory Contracts and Unexpired Leases.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order shall constitute
approval of any such assumptions pursuant to Section 365(a) and 1123(b)(2) of the Bankruptcy
Code and a finding by the Bankruptcy Court that each such assumption is in the best interest of
the Debtor, his estate, and all parties in interest. In addition, the Confirmation Order shall
constitute a finding of fact and conclusion of law that (i) there are no defaults of the Debtor, no
Cure Payments owing (including that there is no compensation due for any actual pecuniary
loss), (ii) there is adequate assurance of future performance with respect to each such assumed
executory contract or unexpired lease, (iii) such assumption is in the best interest of the Debtor
and the Estate, (iv) upon the Effective Date, the assumed executory contracts or unexpired leases
constitute legal, valid, binding and enforceable contracts in accordance with the terms thereof,
and (v) the non-debtor counter party to each assumed executory contract or unexpired lease is
required to and ordered to perform under and honor the terms of the assumed executory contract
or unexpired lease. All executory contracts and unexpired leases assumed under the Plan or
during the Chapter 11 Case constitute valid contracts and leases, as applicable, enforceable by
the Debtor or Reorganized Debtor against the non-debtor counterparties regardless of any cross-
default or change of control provisions in any contracts or leases assumed or rejected under the
Plan or during the Chapter 11 Case.

            Likewise, subject to the occurrence of the Effective Date, the Confirmation Order
shall constitute an order of the Bankruptcy Court approving the rejection as of the Effective Date
of all executory contracts and unexpired leases which are not assumed under this Plan, with the
rejection effective as of the day before the Petition Date, as being burdensome and not in the best
interest of the Estate.

           5.4    Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan. Any Claims for damages arising from the
rejection of an executory contract or unexpired lease under this Plan must be Filed within thirty
(30) days after the Confirmation Date or, with respect to any executory contracts or unexpired
leases which are rejected after the Confirmation Date, by amendment to the “Schedule of
Executory Contracts and Unexpired Leases to be Rejected,” no later than thirty (30) days after
the date of such amendment to the “Schedule of Executory Contracts and Unexpired Leases to be
Rejected,” or such Claims will be forever barred and unenforceable against the Debtor, the
Reorganized Debtor, and the Estate, and the holders of any such Claims are barred from
receiving any distributions under the Plan.

                                             ARTICLE 6
                                           DISTRIBUTIONS

           6.1    Establishment of Distribution Reserve. Upon confirmation of the Plan, the
Reorganized Debtor shall establish a Distribution Reserve. Thereafter, the Reorganized Debtor
shall fund the Distribution Reserve with his the new value contribution set forth in Section 7.2 of
the Plan as well as his ongoing net income. The Reorganized Debtor shall have discretion to
retain a reasonable portion of the funds deposited into the Distribution Reserve to fund the
Disputed Claim Reserve described in section 8.3 of this Plan. When all Disputed Claims have



                                                  14
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                      Document      Page 15 of 25



been resolved by Final Order, all remaining funds in the Disputed Claims Reserve shall be
transferred to the Distribution Reserve.

           6.2     Distributions Under the Plan. The Reorganized Debtor or, at the option of the
Reorganized Debtor, any distribution agent the Reorganized Debtor may retain, shall make all
distributions to the holders of Allowed Claims and Allowed Interests that are required under this
Plan. Whenever any distribution to be made under this Plan shall be due on a day other than a
Business Day, such distribution shall instead be made, without the accrual of any interest, on the
immediately succeeding Business Day, but shall be deemed to have been made on the date due.

            6.3    Delivery of Distributions, Instruments, or Property. Distributions or delivery
of instruments required under this Plan shall be made at the addresses indicated in the Debtor’s
records. In the event that any distribution or instrument is returned as undeliverable, the
Reorganized Debtor shall use reasonable efforts to determine the current address of the
applicable claimant, and no distribution or delivery to such claimant shall be made unless and
until the Reorganized Debtor has determined such then current address; provided, however, that
if any distribution or instrument remains unclaimed after the first anniversary after distribution or
delivery, such distribution or instrument shall be deemed unclaimed property pursuant to section
347(b) of the Bankruptcy Code and shall be vested in the Reorganized Debtor. In such event, the
Claim of the holder for such distribution or instrument shall no longer be deemed to be Allowed,
and such holder shall be deemed to have waived its rights to such distribution or delivery under
this Plan pursuant to section 1143 of the Bankruptcy Code, shall have no further claim or right
thereto, and shall not participate in any further distributions under this Plan with respect to such
Claim. Checks issued by the Reorganized Debtor in respect of Allowed Claims shall be null and
void if not negotiated within 120 days after the date of issuance thereof. Surrender of any real
property under this Plan to a holder of an Allowed Claim shall be made by mailing written notice
of such surrender with a copy of a quitclaim deed of the real property to be surrendered to the
holder of the applicable Allowed Claim at its address as shown in a filed Proof of Claim or in the
Schedules. The recipient of such notice shall have 7 days from the date thereof to acknowledge
receipt and acceptance of the deed in writing to the Reorganized Debtor. With 14 days of the
holder of the applicable Allowed Claim accepting the deed, the Reorganized Debtor shall record
the quitclaim deed. If the recipient of such notice does not accept the quitclaim deed in writing
within 7 days of the date thereof, such property shall be deemed unclaimed pursuant to § 347(b)
and shall become vested in the Reorganized Debtor free and clear of any liens, claims, and
encumbrances asserted by the holder of the applicable Allowed Secured Claim. The Claim of
the holder otherwise entitled to such surrender shall no longer be deemed to be Allowed, and
such holder shall be deemed to have waived its rights to any distribution or surrender under this
Plan pursuant to § 1143 of the Bankruptcy Code, shall have no further claim or right thereto, and
shall not participate in any further distributions under this Plan with respect to such Claim. In
such event, the Reorganized Debtor may seek entry of an order by the Bankruptcy Court
cancelling any lien, encumbrance, or interest on or in the affected property.

           6.4    Third-Party Agreements. Distributions to the Classes of Claims or Interests
hereunder will not affect the right of any entity to levy, garnish, attach, or employ any other legal
process with respect to such distributions by reason of any claimed subordination of lien priority
rights or otherwise. All subordination agreements entered into by any parties in interest shall be



                                                  15
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                      Document      Page 16 of 25



enforceable to the extent permitted by applicable law, and all distributions and payments made
pursuant to the Plan shall be subject to applicable law.

          6.5    Manner of Payment Under the Plan. At the option of the Reorganized Debtor,
any payment in Cash to be made under the Plan may be made by check or wire transfer from a
domestic bank or as otherwise required by applicable agreement.

           6.6     No Fractional Distributions. No fractional dollars shall be distributed under
the Plan. For purposes of distributions, Cash distributions shall be rounded up or down, as
applicable, to the nearest whole dollar.

           6.7     Withholding and Reporting. The Reorganized Debtor shall comply with all
applicable withholding and reporting requirements imposed by federal, state, and local taxing
authorities, and all distributions shall be subject to such withholding and reporting requirements.
                                             ARTICLE 7
          MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN

           7.1    Sources of Funding. The Plan contemplates that distributions will be funded
by the Debtor’s projected disposable income, and the new value contribution described in section
7.2 below.

           7.2     New Value Contribution. The Debtor will contribute a lump sum of $10,000
to the Estate on the Effective Date. Said funds will be used to pay distributions to the holders of
Allowed Claims.

          7.3     Authority to Act Following Confirmation Date. Upon confirmation of this
Plan, the Debtor shall be authorized to take all necessary steps, and perform all necessary acts, to
consummate the terms and conditions of this Plan including, without limitation, the execution
and filing of all documents required or contemplated by this Plan. In connection with the
occurrence of the Effective Date, the Reorganized Debtor is authorized to execute, deliver, or
record such contracts, instruments, releases, indentures, and other agreements or documents, and
to take such actions as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of this Plan.

          7.4      Authority to Act Following Effective Date. The Reorganized Debtor shall be
authorized to execute, deliver, file, or record such contracts, instruments, releases, indentures,
and other agreements or documents and to take such actions as may be necessary or appropriate
to effectuate and further evidence the terms and conditions of this Plan and any notes or
securities issued pursuant to this Plan.

         7.5       Status of Existing Liens. Unless otherwise provided in this Plan or by Order
of the Bankruptcy Court, on the Effective Date, all existing liens established by properly
perfected security agreements and held by any Class or Classes on the Debtor’s assets as
described in this Plan shall retain the same priority that existed on the Petition Date, provided
that such liens and any related rights shall not extend to property acquired by the Debtor after
commencement of the Chapter 11 Case as set forth in section 552 of the Bankruptcy Code.



                                                  16
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                      Document      Page 17 of 25



Section 552 of the Bankruptcy Code shall continue to apply to all such liens following
confirmation of the Plan. All other liens, encumbrances, and related rights (including, but not
limited to, rights of setoff) not specifically provided for in the Plan shall be deemed
automatically canceled, terminated and of no further force or effect without further act or action
under any applicable agreement, law, regulation, order, or rule.

           7.6     Effectuating Documents and Further Transactions. The Debtor and the
Reorganized Debtor shall be authorized, but not required, to execute, deliver, file, or record such
contracts, instruments, releases, indentures, and other agreements or documents and to take such
actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of this Plan and any notes or securities issued pursuant to this Plan.

                                    ARTICLE 8
                   RESOLUTION OF DISPUTED CLAIMS AND INTERESTS

           8.1     Objections to Claims and Interests. The Debtor, and after the Effective Date,
the Reorganized Debtor, shall have the exclusive right to object to the allowance, amount or
classification of Claims and Interests asserted in the Chapter 11 Case, and such objections may
be litigated to Final Order by the Debtor or Reorganized Debtor, or compromised and settled in
accordance with the business judgment of the Debtor or Reorganized Debtor, as applicable,
without further order of the Bankruptcy Court. Unless otherwise provided herein or ordered by
the Bankruptcy Court, all objections to Claims and Interests shall be Filed no later than one
hundred and twenty (120) days after the Effective Date, subject to any extensions granted
pursuant to a further order of the Bankruptcy Court, which extensions may be obtained by the
Reorganized Debtor without notice upon ex parte motion.

           8.2    Estimation of Disputed Claims and Interests. The Debtor and, after the
Effective Date, the Reorganized Debtor, may at any time request that the Bankruptcy Court
estimate for all purposes, including distributions under this Plan, any Disputed, contingent or
unliquidated Claim or Interest pursuant to Section 502(c) of the Bankruptcy Code whether or not
the Debtor or the Reorganized Debtor has previously objected to such Claim or Interest. The
Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest at any time,
including, without limitation, during the pendency of an appeal relating to such objection.

          8.3     Establishment of Disputed Claims Reserve. Within one hundred and twenty
(120) days after the Effective Date, the Reorganized Debtor shall establish a Disputed Claims
Reserve if any Claims are objected to pursuant to Paragraph 8.1 of this Plan.

           8.4    No Distribution on Account of Disputed Claims and Interests.
Notwithstanding anything else contained in this Plan, except with respect to any undisputed,
non-contingent and liquidated portion of General Unsecured Claims, no distribution shall be due
or made with respect to all or any portion of any disputed, contingent, or unliquidated Claim
until the Claim becomes an Allowed Claim by Final Order. The Reorganized Debtor shall set
aside or reserve a portion of the consideration payable to the holders of Allowed Claims and
Allowed Interests in a particular Class to be held in the applicable Disputed Claims Reserve for
such Class, in an amount sufficient to pay to the holders of all Disputed Claims in such Class the



                                                  17
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                      Document      Page 18 of 25



full distributions they would be entitled to if their respective Claims and Interests were ultimately
allowed in full by Final Order.

                                          ARTICLE 9
                               EFFECT OF CONFIRMATION OF PLAN

            9.1    Vesting of Assets and Retained Causes of Action. On the Effective Date,
pursuant to Section 1141(b) of the Bankruptcy Code, all assets and property of the Debtor shall
vest in the Reorganized Debtor free and clear of any and all Claims, Liens, Interests, and other
interests, charges and encumbrances, except as otherwise expressly provided in this Plan or in
the Confirmation Order. Consistent with the terms of this Plan, from and after the Effective Date
the Reorganized Debtor may operate his businesses, and may own, use, acquire and dispose of
his respective property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules
and in all respects as if the Chapter 11 Case had never been filed. Except as otherwise provided
in this Plan, the Reorganized Debtor shall retain all rights and are authorized to commence and
pursue, as the Reorganized Debtor deem appropriate, any and all claims and causes of action,
including, but not limited to Avoidance Actions, whether arising before or after the Petition
Date, in any court or other tribunal including, without limitation, in an adversary proceeding
filed in the Chapter 11 Case, and including but not limited to, the claims and causes of action
specified in the Plan, any Plan exhibit, the Disclosure Statement, or any exhibit to the Disclosure
Statement.

           9.2    Binding Effect. Subject to the occurrence of the Effective Date on or before
the deadline set forth in Article 10 of the Plan, on and after the occurrence of the Confirmation
Date, the provisions of this Plan shall bind any holder of a Claim against, or an Interest in, the
Debtor and/or his Estate and such holder’s successors and assigns, whether or not such holder’s
Claim or Interest is impaired under the Plan, whether or not such holder has accepted the Plan,
and whether or not such holder is entitled to a distribution under the Plan.

           9.3    Discharge of the Debtor. The consideration distributed under this Plan shall
be in exchange for, and in complete satisfaction, discharge, release, and termination of all Claims
of any nature whatsoever against the Debtor and his Estate. The Debtor shall be entitled to move
for entry of a discharge pursuant to section 1141 of the Bankruptcy Code. If such discharge is
approved by Order of the Bankruptcy Court (the “Discharge Order”), the Debtor shall be deemed
discharged and released pursuant to section 1141 of the Bankruptcy Code from any and all
Claims, including but not limited to demands and liabilities that arose before the date of the
Discharge Order, and all debts of the kind specified in section 502(g), 502(h), or 502(i) of the
Bankruptcy Code, whether or not (a) a proof of claim based upon such debt is filed or deemed
filed under section 501 of the Bankruptcy Code; (b) a Claim based upon such debt is allowed
under section 502 of the Bankruptcy Code; or (c) the holder of a Claim based upon such debt has
accepted this Plan.

           9.4    Effect of Discharge. The Discharge Order shall be a judicial determination of
discharge and termination of all liabilities of and all Claims against the Debtor and the Estate,
except as otherwise specifically provided in this Plan. Upon the entry of the Discharge Order, as
to every discharged Claim and other debt of the Debtor, the holder of such Claim or other debt of



                                                  18
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43          Desc Main
                                      Document      Page 19 of 25



the Debtor shall be permanently enjoined and precluded from asserting against the Reorganized
Debtor, or against his assets or properties or any transferee thereof, any other or further Claim or
other debt of the Debtor based upon any document, instrument, or act, omission, transaction, or
other activity of any kind or nature that occurred prior to the entry of the Discharge Order except
as expressly set forth in this Plan. In the event that, after entry of the Discharge Order, any
Person asserts, against the Reorganized Debtor or any of his subsidiaries or affiliates, any right to
payment or equitable remedy for breach of performance which gives rise to a right of payment,
which right was not asserted prior to the entry of the Discharge Order but is based on any act,
fact, event, occurrence, or omission, by or relating to the Debtor as they existed before the entry
of the Discharge Order, and in the further event that such right is determined by the Bankruptcy
Court (a) not to have been discharged pursuant to the provisions of section 1141 of the
Bankruptcy Code and this Plan, and (b) that such right may be asserted against the Reorganized
Debtor, then, in such circumstances the holder of such right shall be entitled to receive from the
Reorganized Debtor value equivalent to that such holder would have received if such right had
been asserted against the Debtor before the Confirmation Date and only to the extent such right
would have been an Allowed Claim. Nothing in this section 9.4 shall have the effect of
excepting from discharge any Claim that is or would be discharged pursuant to section 1141 of
the Bankruptcy Code or this Plan.

            9.5 Terms of Certain Injunctions. As of and on the Confirmation Date, all Persons
who have held, hold, or may hold Claims against the Debtor and/or the Estate shall be deemed to
have waived, released, and discharged all rights or claims, whether based upon tort, contract or
otherwise, which they possessed or may possess prior to the Confirmation Date against the
Debtor and/or the Estate, except as otherwise provided for in this Plan (including the documents
filed as Schedules or Exhibits to the Plan) or the Confirmation Order; provided, however, that
the foregoing release shall not apply to nonperformance under the Plan. The Confirmation Order
shall constitute a permanent injunction effectuating these releases, such that all Persons who
have held, hold, or may hold Claims against the Debtor and/or the Estate shall be expressly
prohibited from taking any action to enforce such Claims against the Reorganized Debtor or his
property, or any transferee of such property. Further, any holder of an Allowed Secured Claim
whose collateral is surrendered to it pursuant to the terms of this Plan shall be enjoined from
exercising its in rem rights as to such collateral unless and until it provides written notice to the
Debtor of its intent to do so with an opportunity to cure at least thirty (30) days prior to initiating
any action, proceeding, notice, or sale otherwise authorized under applicable law in connection
with such in rem rights. Unless otherwise provided herein or in the Confirmation Order, all
injunctions and/or stays provided for in, or in connection with, this Chapter 11 Case shall remain
in full force and effect through the Effective Date and thereafter. In addition, the Debtor or the
Reorganized Debtor may seek such further orders as they deem necessary or appropriate to
preserve the status quo following occurrence of the Confirmation Date.

           9.6     No Successor Liability. Except as otherwise specifically provided in the Plan
or the Confirmation Order, neither the Debtor nor the Reorganized Debtor will have any
responsibilities, pursuant to the Plan or otherwise, for any liabilities or obligations of the Debtor
or any of the Debtor’s past or present companies, affiliates, subsidiaries or predecessors-in-
interest relating to or arising out of the operations of or assets of the Debtor or any of the
Debtor’s past or present companies, affiliates, subsidiaries, or predecessors-in-interest whether
arising prior to, or resulting from actions, events, or circumstances occurring or existing at any


                                                  19
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                      Document      Page 20 of 25



time prior to the Effective Date. The Reorganized Debtor shall have no successor or transferee
liability of any kind for any Claims; provided, however, that the Reorganized Debtor shall have
the obligations specifically and expressly provided, and solely in the manner stated, in the Plan.

           9.7     Preservation of All Causes of Action Not Expressly Settled or Released.
Without limiting or restricting any other provisions of this Plan, including but not limited to
Section 9.1, unless a Claim, cause of action, or objection against a Creditor or other entity is
expressly and specifically waived, relinquished, released, compromised or settled in this Plan or
any Final Order, the Reorganized Debtor expressly reserves such claim, cause of action, or
objection for adjudication or pursuit by the Reorganized Debtor after the Effective Date.
Therefore, no preclusion doctrine, including, without limitation, the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
otherwise) or laches shall apply to such claims, causes of action, or objections by the
Reorganized Debtor upon or after the Confirmation Date or Effective Date of the Plan based on
the Disclosure Statement, the Plan, the Confirmation Order or otherwise. The Reorganized
Debtor expressly reserve the right to pursue or adopt any claims (and any defenses), causes of
action, or objections of the Debtor or the Debtor in Possession, as trustees for or on behalf of the
Creditors, not specifically and expressly waived, relinquished, released, compromised or settled
in this Plan or any Final Order against any entity, including, without limitation, the plaintiffs or
codefendants in any lawsuits. The Reorganized Debtor shall be the representative of the Estate
appointed for the purposes of pursuing any and all such claims, causes of action, and objections
under section 1123(b)(3)(B) of the Bankruptcy Code.

           Any Person to whom the Debtor has incurred an obligation (whether on account of
services, purchase or sale of goods, tort, breach of contract or otherwise), or who has received
services from the Debtor or a transfer of money or property of the Debtor, or who has transacted
business with the Debtor, or leased equipment or property from the Debtor, should assume that
such obligation, transfer, or transaction may be reviewed by the Reorganized Debtor subsequent
to the Effective Date and may, to the extent not theretofore specifically waived, relinquished,
released, compromised or settled in this Plan or any Final Order, be the subject of an action,
claim, demand, or objection after the Confirmation Date or the Effective Date, whether or not (a)
such Person has filed a proof of claim in the Chapter 11 Case, (b) such Person’s proof of claim
has been objected to, (c) such Person’s Claim was included in the Debtor’s Schedules, or (d)
such Person’s scheduled Claim has been objected to or has been identified by the Debtor as
disputed, contingent, or unliquidated.

                                          ARTICLE 10
                                THE EFFECTIVE DATE OF THE PLAN

           10.1 Conditions to Occurrence of Effective Date of Plan. The “effective date of the
plan,” as used in Section 1129 of the Bankruptcy Code, shall not occur until the Effective Date
as defined herein. The Effective Date shall occur upon the earlier of: (a) the Business Day that is
thirty (30) days after entry of the Confirmation Order; or (b) upon satisfaction of the following
conditions precedent (or conditions subsequent with respect to actions that are to be taken
contemporaneously with, or immediately upon, the occurrence of the Effective Date), any of
which may be waived in writing by the Debtor.



                                                  20
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                      Document      Page 21 of 25




            10.1.1 The Confirmation Order shall have been entered by the Bankruptcy Court.

            10.1.2 The Confirmation Order shall have become a Final Order.

         10.1.3 All actions, agreements and instruments, or other documents necessary to
implement the terms and provisions of the Plan, if any, shall have been executed and delivered
by any applicable non-debtor parties in form and substance satisfactory to the Debtor.

         10.1.4 All actions, agreements and instruments, or other documents necessary to
implement the terms and provisions of the Plan, shall have been executed by the Debtor.

          10.1.5 The new value contribution contemplated in section 7.2 of the Plan shall have
been received by the Reorganized Debtor.

           10.1.6 Any federal, state, local and foreign governmental authorizations, consents and
regulatory approvals required for the consummation of each of the transactions contemplated in
the Plan shall have been obtained and shall have become final and non-appealable and, with
respect to any court proceeding relating thereto, been approved by Final Order.

           10.1.7 All fees and expenses due to or incurred by Professionals for the Debtor
through the Effective Date not previously paid pursuant to interim or Final Orders shall have
been paid into and shall be held in trust, free and clear of Liens, Claims and encumbrances (other
than the rights of such Professionals) until due and payable in accordance with applicable court
order.

            10.1.8 All payments required to be made on the Effective Date shall have been made.

          10.2 Filing of Notice of Effective Date. Within fourteen (14) Business Days of the
occurrence of the Effective Date, the Reorganized Debtor shall file a notice of occurrence of the
Effective Date signed by his counsel in the record of the Bankruptcy Court reflecting (a) that the
foregoing conditions to the occurrence of the Effective Date have been satisfied or waived by the
Debtor and any other person whose consent or waiver is required, (b) the date of the Effective
Date, and (c) acknowledging that the Effective Date has occurred on and as of such date.

           10.3 Revocation of Confirmation Order or Withdrawal of Plan. The Debtor may
revoke or withdraw the Plan prior to the Confirmation Date by filing a Notice of Withdrawal of
Plan in the record of the Chapter 11 Case. If the Plan is withdrawn prior to the Confirmation
Date or if the Effective Date does not occur prior to the date set forth in Article 10, then the Plan
shall be deemed withdrawn and the Confirmation Order (if any has been entered) shall be
automatically revoked without the need for any action by any party in interest or the Bankruptcy
Court. In such event, the Plan and the Confirmation Order shall be of no further force or effect
and, the Debtor and all holders of Claims and Interests shall be restored to the status quo ante as
of the day immediately preceding the filing of the Plan, and (ii) all the Debtor’s respective
obligations with respect to Claims and Interests shall remain unchanged, all of the Debtor’s
rights and claims against all Entities shall be fully preserved and nothing contained herein or in



                                                  21
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43       Desc Main
                                      Document      Page 22 of 25



the Disclosure Statement shall be deemed to constitute an admission or statement against interest
or to constitute a waiver or release of any claims by or against the Debtor or any other Persons or
to prejudice in any manner the rights of the Debtor or any Person in any further proceedings
involving the Debtor or any other Persons.

                                         ARTICLE 11
                                  MISCELLANEOUS PROVISIONS

           11.1 Payment of Statutory Fees. All fees payable pursuant to Section 1930 of title
   28 of the United States Code shall be paid by the Reorganized Debtor, as, when and in the
   amount as required by applicable law, without the filing of any motion or request therefor.

           11.2 Notice. Any notice required or permitted to be provided to the Debtor or
   Reorganized Debtor under the Plan shall be in writing and served by either (a) certified mail,
   return receipt requested, postage prepaid, (b) hand delivery, or (c) reputable overnight courier
   service, freight prepaid, to be addressed as follows: George B. Hyler, Jr., c/o Richard S.
   Wright, Esq., Moon Wright & Houston, PLLC, 121 West Trade Street, Suite 1950, Charlotte,
   NC 28202.

          11.3 Headings. The headings used in this Plan are inserted for convenience only
   and do not in any manner affect the construction of the provisions of this Plan.

           11.4 Governing Law. Unless a rule of law or procedure is supplied by federal law
   (including the Bankruptcy Code and Bankruptcy Rules), the laws of the State of North
   Carolina, without giving effect to any conflicts of law principles thereof that would result in
   the application of the laws of any other jurisdiction, shall govern the construction of this Plan
   and any agreements, documents, and instruments executed in connection with this Plan,
   except as otherwise expressly provided in such instruments, agreements, or documents.

           11.5 Additional Documents. The Debtor and Reorganized Debtor have the authority
   to take any and all actions and execute (and perform) any agreements and documents as the
   Debtor and/or Reorganized Debtor deem(s) necessary or appropriate in his reasonable
   discretion to effectuate and further evidence the terms and conditions of this Plan.

          11.6 Compliance with Tax Requirements. In connection with this Plan, the Debtor
   and the Reorganized Debtor will comply with all applicable withholding and reporting
   requirements imposed by federal, state, and local taxing authorities, and all distributions
   hereunder shall be subject to such withholding and reporting requirements.

           11.7 Exemption from Transfer Taxes. To the extent applicable, the issuance,
   transfer, or exchange of any securities under this Plan, the making or delivery of any
   mortgage, deed of trust, other security interest, or other instrument of transfer under, in
   furtherance of, or in connection with this Plan, shall be exempt from all taxes as provided in
   section 1146(a) of the Bankruptcy Code.




                                                  22
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43         Desc Main
                                      Document      Page 23 of 25



           11.8 Further Authorizations. The Debtor, and after the Effective Date, the
   Reorganized Debtor, may seek such orders, judgments, injunctions, and rulings they deem
   necessary or useful to carry out the intention and purpose of, and to give full effect to, the
   provisions of this Plan.

          11.9 Successors and Assigns. The rights, benefits and obligations of any Person
   named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir,
   executor, administrator, personal representative, successor or assign of such Person.

          11.10 Modification and Amendment of the Plan. Subject to section 1127 of the
   Bankruptcy Code and Bankruptcy Rules 2002 and 3019, this Plan may be amended or
   modified by the Debtor, and, after the Effective Date, by the Reorganized Debtor.

                                         ARTICLE 12
                                  RETENTION OF JURISDICTION

            Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy Court
   shall retain jurisdiction over any matter arising under the Bankruptcy Code or arising in or
   related to the Chapter 11 Case or this Plan, including, without limitation, the following:

           12.1 Executory Contracts and Unexpired Leases. To hear and determine any and
   all motions or applications (i) for the assumption, assumption and assignment or rejection of
   executory contracts or unexpired leases to which the Debtor is a party or with respect to which
   the Debtor may be liable, (ii) to review and determine all Cure Payments under any such
   assumed executory contract or unexpired lease, and (iii) to review and determine any Claims
   resulting from the rejection of any executory contract or unexpired lease.

          12.2 Causes of Action. To determine any and all causes of action, including all
   adversary proceedings, applications, motions, and contested or litigated matters that may be
   pending on the Effective Date or that, pursuant to this Plan, may be instituted by the
   Reorganized Debtor after the Effective Date.

           12.3 Disputed Claims, Contingent Claims and Unliquidated Claims
   Allowance/Disallowance. To hear and determine any objections to the allowance of Claims or
   Interests (other than Claims that are Allowed pursuant to the Plan), including but not limited
   to any objections to the classification of any Claim, and to allow or disallow any contingent
   Claim, Disputed Claim, unliquidated Claim, contingent Interest, disputed Interest in whole or
   in part, and to determine any and all disputes among Creditors and holders of Interests with
   respect to their Claims and Interests.

            12.4      Enforcement/Modification of Plan.

          12.4.1 To hear and determine any requests to modify this Plan, remedy any defect or
   omission, or reconcile any inconsistency in any order of the Bankruptcy Court, including the
   Confirmation Order.




                                                  23
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43        Desc Main
                                      Document      Page 24 of 25



           12.4.2 To hear and determine all controversies, suits, and disputes that may relate to,
   impact upon, or arise in connection with this Plan or any other Plan documents or their
   interpretation, implementation, enforcement, or consummation.

          12.4.3 To hear and determine such other matters that may be set forth in the Plan and
   the Confirmation Order or that relate to any transaction required or contemplated by the Plan.

           12.4.4 To hear and determine any other matters related hereto, including matters
   related to the implementation and enforcement of the Plan, the Confirmation Order, and all
   orders entered by the Bankruptcy Court in this Chapter 11 Case.

            12.4.5 To hear and determine any issue relating to distributions under the Plan.

          12.4.6 To enter such orders as are necessary to implement and enforce the injunctions
   described herein, including orders extending the protections afforded under section 105 of the
   Bankruptcy Code.

          12.4.7 To issue such orders in aid of execution of this Plan to the fullest extent
   authorized or contemplated by section 1142 of the Bankruptcy Code.

          12.5 Compensation of Professionals. To hear and determine all applications for
   allowance of compensation and reimbursement of expenses of Professionals, any other fees
   and expenses authorized to be paid or reimbursed under this Plan, and to approve the
   reasonableness of any payments made or to be made as provided in section 1129(a)(4) of the
   Bankruptcy Code.

          12.6 Settlements. To the extent that Bankruptcy Court approval is required, to
   consider and act on any compromise and settlement of any Claim against or cause of action by
   the Debtor or the Reorganized Debtor.

           12.7 Taxes. To hear and determine matters concerning state, local, and federal taxes,
   fines, penalties, or additions to taxes for which the Debtor or Debtor in Possession may be
   liable, directly or indirectly, in accordance with sections 346, 505, and 1146 of the
   Bankruptcy Code.

           12.8 506(b), (c) Claims. To determine the amounts, if any, of the reasonable fees,
   costs and other charges payable under sections 506(b) and/or (c) of the Bankruptcy Code.

            12.9 Specific Purposes. To hear and determine such other matters as may be provided
   for in the Confirmation Order or may be appropriate under applicable law.

             12.10 Final Decrees. To enter an order or final decree closing the Chapter 11 Case.




                                                  24
MWH: 10413.001; 00019582.2
  Case 18-10267              Doc 41   Filed 10/23/18 Entered 10/23/18 20:42:43      Desc Main
                                      Document      Page 25 of 25



   Dated: Charlotte, North Carolina
          October 23, 2018

                                                Respectfully submitted,

                                                      /s/ George B. Hyler, Jr.
                                                George B. Hyler, Jr.


                                                MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                                Richard S. Wright (Bar No. 24622)
                                                Cole Hayes (Bar No. 44443)
                                                121 West Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Counsel for the Debtor




                                                  25
MWH: 10413.001; 00019582.2
